Citation Nr: 1236428	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-35 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to May 1969.  He had service in the Republic of Vietnam, where his awards and decorations included the Combat Action Ribbon and the Purple Heart Medal.  

In an October 1998 rating decision, the RO granted the Veteran's claim of entitlement to service connection for PTSD and assigned a 30 percent disability evaluation, effective January 28, 1998.  The Veteran disagreed with that decision, and this appeal ensued.  

In August 2000, following a hearing at the RO, a VA Hearing Officer raised the rating for the Veteran's PTSD to 70 percent.  In so doing, the VA Hearing Officer retained the effective date of January 28, 1998.  The Veteran was notified of that decision; however, neither he nor his representative responded to that notice, and the case was never forwarded to the Board.

In September 2003, the Veteran submitted a claim for special monthly compensation based on loss of the use of a creative organ due to erectile dysfunction.  He argued that his erectile dysfunction had resulted from medications prescribed to treat his service-connected PTSD.  Despite that claim, he noted in October 2003 that he was not claiming an increase for the service-connected PTSD.

In March 2012, while the Veteran was appealing issues regarding other claims, the Board noted that the Veteran's claim for an increased rating for PTSD was still before the Board.  Even though the VA Hearing Officer Decision had granted the Veteran a 70 percent rating in August 2000, such grant did not constitute a full grant of all benefits possible.   Indeed, the Veteran was presumed to be seeking the maximum benefit possible and absent a withdrawal of the appeal, the issue concerning entitlement to a higher initial evaluation for PTSD was still pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  However, given the Veteran's October 2003 statement, it was not certain whether he intended to withdraw his appeal for an increased rating for PTSD.  Therefore, in March 2012, the Board remanded the case, so that the Veteran clarify the situation.  The Board stated that if the Veteran declined to drop his appeal, the RO should take all necessary actions to appropriately develop the claim for appellate review.

In April 2012, the Veteran indicated that he wished to pursue his appeal for an initial rating in excess of 70 percent for PTSD.  

In August 2012, following its development of the claim, the RO confirmed and continued the 70 percent rating for PTSD.  Thereafter, the case was returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran's last VA psychiatric examination was more than 14 years ago.  In September 2012, he informed VA that his PTSD had worsened in severity, and provided specific examples.  Given the length of time involved since the last examination, as well as the Veteran's contentions, the RO/AMC clearly should have afforded the Veteran another VA examination.  The Board therefore finds that remand of the case is necessary. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should contact the veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers, private and VA, who may possess additional records pertinent to his claim.  When the requested information and any necessary authorizations have been received, the RO/AMC should attempt to obtain copies of all pertinent records.  

2.  Then, the RO/AMC should arrange for a VA psychiatric examination of the veteran by a physician with appropriate expertise to determine the extent of his service-connected PTSD.  The examiner should indicate with respect to each of the psychiatric symptoms identified under the schedular criteria for rating mental disorders whether such symptom is a symptom of the veteran's service-connected PTSD.  The examiner should also provide an opinion concerning the degree of social and industrial impairment resulting from the veteran's service-connected PTSD, to include whether it renders the veteran unemployable, and a global assessment of functioning score with an explanation of the significance of the score assigned.  All indicated studies should be performed, and the rationale for all opinions expressed should be provided.  The claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner.  The examination report is to reflect that such a review of the claims file was made.  The report must be typed.

3.  Thereafter, the RO should review the claims file and ensure that the above development actions, including the requested examination and opinions, have been conducted and completed in full.  Then, the RO should undertake any other indicated development and readjudicate the issue on appeal.

If the benefit sought on appeal is not granted to the veteran's satisfaction, the RO should issue a Supplemental Statement of the Case and inform the veteran of any issue with respect to which further action is required to perfect an appeal.  The veteran and his representative should then be provided an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


